Citation Nr: 0200472	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  01-06 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disability.  


REPRESENTATION

Appellant represented by:	Richard A. La Pointe, Attorney


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied a rating in excess of 50 percent for PTSD and a 
total rating based on individual unemployability due to PTSD, 
the veteran's only service-connected disability.  


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The veteran filed his current claim for increased evaluation 
for his service-connected PTSD in August 2000.  Based on VA 
outpatient treatment records for 2000 and a December 2000 VA 
examination, he was awarded an increased rating of 50 percent 
from June 2000.  On VA examination, the veteran indicated 
that he was having difficulty holding onto his job due to his 
psychiatric symptomatology.  The VA examiner had been asked 
by the RO to opine as to whether the veteran was 
unemployable.  He responded that while the veteran had 
difficulty at work, he was currently employed and had been 
employed most of his adult life.  VA outpatient treatment 
summaries for 2001 show the veteran attended group therapy 
sessions and an anger management program early that year, but 
the computerized records obtained contain meager details on 
the veteran's status and progress.  More detailed information 
in this regard would be beneficial in evaluating the 
veteran's appeal, if available.  

A report of contact, dated in February 2001, shows that the 
veteran had, in fact, lost his job in December 2000 and that 
this fact be considered in the claim for individual 
unemployability.  No further action was taken by the RO to 
develop the circumstances surrounding the veteran's loss of 
employment in December 2001 or his employment status after 
that date.  However, the record shows that the veteran's 
claim for a total rating based on individual unemployability 
due to PTSD was denied, in part, on the basis that the 
veteran was currently employed, a fact that is not 
established in the evidentiary record.  

In light of the foregoing, the Board is of the opinion that 
additional development of the evidence is necessary prior to 
further appellate review.  Accordingly, further appellate 
consideration will be deferred and the case is REMANDED to 
the RO for the following development:  

1.  The RO should ask the veteran to 
furnish names and addresses of all 
medical care providers who treated him 
for PTSD, since his last VA examination 
in December 2000.  After securing any 
necessary releases, the RO should obtain 
copies of any private treatment records 
so identified.  The RO should also obtain 
any more detailed VA medical/clinical 
reports that were created in connection 
with the appellant's outpatient visits 
for group therapy and anger management at 
the VA medical facility beginning in 
January 2001, as well as the detailed 
records of any subsequent VA treatment 
for PTSD.  All records obtained should be 
added to the claims folder.  

2.  A VA social and industrial survey to 
better assess the veteran's employment 
history, his reason for ending employment 
in December 2000, his current employment 
status and his day-to-day functioning 
should be undertaken.  The surveyor 
should address the appellant's present 
ability to secure and follow a 
substantially gainful occupation as well 
as providing an opinion as to whether any 
present impairment is considered total or 
permanent.  A written copy of the report 
should be inserted into the claims 
folder.  

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the degree of severity of his service-
connected PTSD.  The claims folder must 
be made available prior to the 
examination so that the pertinent aspects 
of the veteran's history may be reviewed 
by the examiner.  All clinical findings 
should be reported in detail.  Such tests 
as the examining physician deems 
necessary should be performed.  The 
examiner should identify diagnostically 
all symptoms and clinical findings that 
are manifestations of the service-
connected PTSD and render an opinion for 
the record as to the degree to which 
those specific symptoms result in social 
and occupational impairment.  If 
possible, the examiner should make a 
detailed distinction between any social 
and occupational impairment stemming from 
the service-connected PTSD and any 
nonservice-connected psychiatric 
disability that may be present.  

Based upon a review of the record and the 
examination, the examiner should provide 
a Global Assessment of Functioning (GAF) 
with a definition of the numerical code 
assigned.  The examiner should also 
indicate the level of impairment produced 
by the service-connected PTSD.  

4.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159 are fully 
complied with and satisfied.

5.  Following completion of the above 
development, the RO should then review 
the record and re-adjudicate the issues 
on appeal.  

If any benefit sought on appeal remains denied, the appellant 
and his attorney should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response and then the case should be returned to the Board, 
if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case. The appellant need take no 
action unless otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


